DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to independent claim 1, none of the prior art fairly teaches or suggest a grinding wheel center hole protection pad, positioned on two sides of the grinding wheel, mainly comprises: an annular shaped positioning portion centered coaxially with the center of the grinding wheel; a plurality of guiding portions, with one end of the guiding portions connected to the inner ring surface of the positioning portion, and the other end of the guiding portions connected to the inner ring surface extending into the hole opened at the axial center of the grinding wheel. The prior art teaches several methods of attaching a grinding wheel to a shaft. This includes bushings, however, the bushings disclosed in the prior art have a single guiding portion, and there is no motivation or suggestion to provide a plurality or guiding portions in combination with the claimed grinding wheel. Therefore, the prior art does not teach or suggest a protection pad as claimed in combination with a grinding wheel as claimed. Further, there is no suggestion or motivation found to modify the prior art to meet the claimed limitations of the protection pad having a plurality of guiding portions and a grinding wheel in combination with the other limitations of the claim. As such independent claim 1 is seen as novel and non-obvious over the prior art, and deemed allowable.
With respect to the dependent claims they are found to be allowable at least for the same reasons given above, and in further consideration of their additional limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398. The examiner can normally be reached Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734